DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to the applicant’s amendment received on February 9, 2021 (hereinafter “Amendment”).
Instant publication US 20180174150 will be referred to as “Specification” hereinafter.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Claim Status
Claims 1, 2, 9, 10, and 16 have been amended.
Claims 17-25 had been withdrawn.
Claims 5, 6, 8, and 12-15 have/had been canceled.
Claims 26-28 have been newly added.
Claims 1-4, 7-11, and 16-28 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 16, and 26-28 is/are rejected under 35 U.S.C. 103 as being obvious over US 8,577,810 (“Dalit”) in view of US 20160071111 A1 (“Wang”).
Per claims 1, 9, 16, and 26-28, Dalit fairly teaches a method of generating a transaction authorization request in a data processing device (e.g. mobile device as in Fig. 1), the method comprising:
receiving, by the data processing device, a user input from a user associated with the data processing device, the user input indicating initiation of a transaction (see col. 3, lines 25-26, when a payment request is submitted to the mobile payment authorization service, the present invention immediately enables the front-facing camera on the consumer’s mobile device and prompt the user to take a picture of him/herself; col. 5, lines 1-3, mobile device of a 
in response to receiving the user input instructing a camera of the data processing device to capture an image of the user (see col. 3, lines 23-36, upon snapping the photo; col. 4, lines 2-6, a front facing camera suitable for taking a self-portrait; col. 5, lines 1-40, in turn, the mobile device is configured to capture, in response to the facial image request, a facial image of the consumer for sending along with payment account information … account number that is stored in the mobile device and selected by the consumer … mobile device is configured to ensure that the facial image is captured … before combining with the consumer selected account number … mobile device may require the consumer to complete the selection of the account number);
generating, by the data processing device, a transaction authorization request, the transaction authorization request including an indication of details of the transaction and the captured image of the user (see col. 3, lines 30-36, the image and payment details flow through the present invention’s system; col. 5, lines 10-13; col. 5, lines 1-13, capture facial image of the consumer for sending along with payment account information; col. 5, lines 20-26, mobile device is configured to ensure that the facial image is captured … before combining with the consumer selected account number); and
transmitting, via the Internet from a network connectivity device of the data processing device to a network connectivity device of a transaction processing server, the transaction computer network may include wired and/or wireless portions of the Internet and/or other data communications networks such as wide area networks WANs, LANs, etc.; col. 5, lines 1-13; col. 5, lines 42-63, includes the verification server and the financial institution server that are configured to receive the captured facial image along with the payment account information; col. 10, line 34-col. 11, line 15, those skilled in the art will appreciate that one or more elements of the aforementioned computer system may be located at a remote location and connected to the other elements over a network).
Dalit further teaches that the data processing device is one of a smart phone device, a tablet device, and a laptop computer and comprises a computer processor and a data storage device comprising at least one non-transitory medium comprising instructions (see Fig. 1; Fig. 4; col. 10, line 34-col. 11, line 15). 
Dalit does not explicitly teach monitoring a video sequence of the user, identifying, based on the monitoring, that an activity has occurred, wherein the activity includes one or more blinks of an eye of the user that the generating is done in response to determining that the captured image corresponds to the live human being. Wang, however, teaches monitoring a video sequence of the user, identifying, based on the monitoring, that an activity has occurred, wherein the activity includes one or more blinks of an eye of the user that the generating is done in response to determining that the captured image corresponds to the live human being and allowing action on the device in response to determining that the captured image corresponds to the live human being (see ¶0019, single and video of the user can be captured to assist in determining whether the image information being captured corresponds to a physical human positioned relative to the device; ¶0020-¶0022, infrared along with depth sensors; ¶0023, thermal imaging; ¶0024-¶0025, user motions such as blinking; ¶0026, IR emitter and receiver used for human eye IR radiation; ¶0027, use to gain functionality on the device; ¶0029). Hence, as Dalit ¶0002).
The applicant asserts that “Dalit does not describe or suggest transmitting, via the Internet from a network connectivity device of the data processing device to a network connectivity device of a transaction processing server” (see page 11). The examiner respectfully disagrees. Dalit explicitly disclose that computer network 110 that connects the device(s) and servers include wired and/or wireless portions of the Internet and/or other data communications networks such as wide area networks WANs, LANs, etc. (see Fig. 1; Fig. 4; col. 3, lines 66-67). Dalit further discloses an embodiment in which one or more elements of the aforementioned computer system (e.g. mobile device 101, POS device 104, Financial Institution server 105, and verification server 120) may be located at a remote location and connected to the other elements (e.g. mobile device 101, POS device 104, Financial Institution server 105, and verification server 120) over a network (see col. 10, lines 61-67). As such, the prior art continues to read on the newly added limitation.

Claims 2-4, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being obvious over “Dalit” and “Wang” as applied in claims 1 and 19 above, in further view of US 20140337221 A1 (“Hoyos”).
As per claims 2, 3, 10 and 11, the combination of Dalit and Wang does not teaches generating authentication information for the user, wherein the transaction authorization request further includes an indication of the authentication information, wherein generating authentication information comprises capturing, in a biometric reader module of the data processing device, biometric data of the user. Hoyos, an analogous art of data processing device, discloses generating authentication information for the user, wherein the transaction authorization request further includes an indication of the authentication information, wherein generating authentication information comprises capturing, in a biometric reader module of the data processing device, biometric data of the user (see abstract; ¶0006; ¶0041, biometric capture module; ¶0091; ¶0098; ¶0102). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of instant claimed invention to include the Hoyos to combined Dalit/Wang as the combination generally improves the overall security of the invention (see ¶0006-¶0007, additional verification factor).
  As per claims 4 and 12, Hoyos further teaches generating authentication information comprises receiving, by the data processing device, an input of authentication information from the user (see ¶0005, capturing user’s private account information and/or secret passcodes; ¶0012; ¶0085; ¶0087; ¶0099; ¶0102).
As per claim 7, Hoyos further teaches receiving input of a user identifier, wherein the transaction authorization request further includes an indication of the user identifier (see ¶0013, transaction request includes a user identifier; ¶0074; ¶0075, user identifier; ¶0077; ¶0086).



Response to Arguments
112
The 112 rejections are withdrawn.
103
The applicant asserts that “Dalit does not describe or suggest transmitting, via the Internet from a network connectivity device of the data processing device to a network connectivity device of a transaction processing server” (see page 11). The examiner respectfully disagrees. Dalit explicitly disclose that computer network 110 that connects the device(s) and servers include wired and/or wireless portions of the Internet and/or other data communications networks such as wide area networks WANs, LANs, etc. (see Fig. 1; Fig. 4; col. 3, lines 66-67). Dalit further discloses an embodiment in which one or more elements of the aforementioned computer system (e.g. mobile device 101, POS device 104, Financial Institution server 105, and verification server 120) may be located at a remote location and connected to the other elements (e.g. mobile device 101, POS device 104, Financial Institution server 105, and verification server 120) over a network (see col. 10, lines 61-67). As such, the prior art continues to read on the newly added limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100183199 A1: discloses credit authorization that may be transmitted along with image or pattern data captured from a camera;
US 20160086187 A1: discloses an method for providing transaction security by sending authorization request message and a picture or photograph of a party involved in the transaction that is captured by a camera; and
US 20170171195 A1: discloses a multifactor authentication information inclusion in an authorization request, the information including biometric data, access device or user computer device identification information, user location information, etc.
US 20160132880: discloses a mobile device communicating directly with financial institute in sending authorization request.
US 9881295 B1: The method includes capturing a facial image of a payee using a camera of the mobile device, wherein the payment is due from the user of the mobile device to the payee, retrieving an identifier of the payee based on the facial image, retrieving payment recipient identification information of the payee from a registered payee list based on the identifier, displaying, on the mobile device, a composite image comprising the facial image of the payee and the payment recipient identification information of the payee, receiving an input from the user authorizing the payment from a financial account of the user to the payee, and initiating the payment from the financial account to the payee based on the payment recipient identification information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN S KIM/Primary Examiner, Art Unit 3685